DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/16/2019.  Claims 1-5 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 02/18/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for operating, means for processing, means for obtaining, means for generating, and means for providing in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Blockchain-based decentralized content trust for docker images, Springer, pages 18223-18248, July 2018) (hereinafter “Xu”).
Regarding claim 1, in accordance with Xu reference entirety, Xu discloses a computing device (page 18223: Docker containers in IoT (Internet of Things) devices.  Moreover, page 18227; section 4, Decentralizing docker trust is further discussed) comprising: 
a memory device (page 18224, first paragraph:  memory); and 
A to H) of an overlay network (DHT network) situated in an application layer differentiated from an internet protocol layer (page 18224, first paragraph:  Processes running in containers are made to believe that it is running in a separate OS than the host with its own allocated resources, such as CPU and memory.  Moreover, page 18227, section 4.1, Network architecture of Fig. 1 is shown and discussed that each user publishes his/her Docker image to a DHT (Distributed Hash Table) network. In addition, page 18224: “The general idea of the implementation is to store “instructions” in the blockchain, which is then parsed by DDT to update its internal database of keys and user is only required to trust software codes and its protocols, in which integrity of any organization or human is not a concern“), the defined fabric node (A to H) configured to: 
obtain a request for digital content from a client device (page 18227, first paragraph: “When a Docker image is pulled, the verification of files integrity is requested.  Or page 18228, section 4.3 High-Level system design: “When Docker needs an image to be verified, it can request the metadata from DDT via its REST API“), 
obtain, from one or more of the plurality of fabric nodes, a plurality of content object parts (key-value store) of a content object representing, in the overlay network, at least a portion of the digital content (docker image) (page 18227, section 4.1, Network architecture: “Each docker image is a key-value store, where key is a hash Docker image, and value is a combination of TUF metadata, tagging key and offline key), 
generate (verify) consumable media using: raw data (each Docker image) stored in the content object parts (key-value store), metadata (TUF metadata) stored in the content object parts, and build instructions (tagging key and offline key) stored in the content object parts (page 18227, section 4.1, Network architecture: Each Docker image is a key-value store, where key is a hash of Docker image, and value is a combination of TUF metadata, tagging key and offline key. The published Docker image is verified by its TUF, tagging key and offline key. If a Docker image cannot be verified by its value, it is not be published to the DHT network. In addition, for a Docker image without its TUF, tagging key and offline key, it is still valid if it is found in the DHT network), and 
provide (publish) the consumable media to the client device (page 1827, section 4.2:  “The blockchain-based solution explores how to publish the metadata files to an immutable ledger; the blockchain). 
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Xu also discloses wherein the consumable media (metadata files)is further generated using a digital contract stored in a blockchain (page 1827, section 4.2:  “The blockchain-based solution explores how to publish the metadata files to an immutable ledger; the blockchain). 
As per claims 3-5, the claims call for program code, method, and apparatus having limitations variously and essentially mirrored those of computing device of claim .

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Integration of Network, Caching, and Computing in Wireless System:  A Survey, Some Research Issues, and Challenges, IEEE, 32 pages, February 2018) (hereinafter “Wang”).
Regarding claim 1, in accordance with Wang reference entirety, Wang discloses a computing device (Wang, computing devices in alternatively CON, P2P and ICN as disclosed in Wang, page 10, column 1, lines 15-51) comprising:
a memory device (Wang, implicit disclosure by having an entity in the aforementioned topologies); and
one or more processors in communication with the memory device (Wang, implicit disclosure by having an entity in the aforementioned topologies), the one or more processors configured to execute a software stack to define a fabric node of a plurality of fabric nodes of an overlay network situated in an application layer differentiated from an internet protocol layer (Wang, page 10, column 1, lines 4-14), the defined fabric node configured to:
obtain a request for digital content from a client device (throughout Wang, "content requested by UE", e.g. page 10, column 1, lines 17-18; line 29), 

Wang, page 10, column 1, lines 27-29),
generate consumable media (Wang, page 7, column 2, lines 34-37; page 26, column 2, lines 2-22) using: raw data stored in the content object parts, metadata stored in the content object parts, and build instructions stored in the content object parts (Wang, implicit disclosure in page 26, column 2, lines 14-15, "segments"), and
provide the consumable media to the client device (Wang, implicit by the fact that a UE requests a particular content to be delivered).
As per claims 3-5, the claims call for program code, method, and apparatus having limitations variously and essentially mirrored those of computing device of claim 1.  Thus, they are anticipated by Wang for the same rationales applied to claim 1 as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ramezan et al. (.A Survey of Secure Routing Protocols in Multi-Hop Cellular Networks, IEEE COMMUNICATIONS SURVEYS & TUTORIALS, VOL. 20, NO. 4, FOURTH QUARTER 2018, 32 pages, July 2018) (hereinafter “Ramezan”).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Wang appears to fail to explicitly disclose the claimed limitation of “wherein the consumable media is further generated using a digital contract stored in a blockchain.”  However, such limitation lacks thereof from Wang is well-known in the art and taught by Ramezan.
In an analogous art in the same field of endeavor, Ramezan teaches a content distribution architecture (Ramezan, Figure 1) where multimedia applications imposing stringent latency requirements (Ramezan, page 3510, 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement use of decentralized autonomous organization using blockchain and smart contracts as taught by Ramezan to facilitate upscaling in a secure manner as well as to arrive the claimed invention.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaddoura (US 10,616,324).
Munson et al. (US 10,917,332).
Munson et al. (US 10,880,200).
Munson et al. (US 10,805,084).
Munson et al. (US 10,797,994).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 19, 2021